DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/27/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/27/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 8, and 15 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1 and 15, the prior art fails to teach wherein the first switchable layer comprises three or more first elongated slabs indexed sequentially with a natural number, and the second switchable layer comprises three or more second elongated slabs that are aligned with the three or more first elongated slabs in the first switchable layer, and wherein same-index first elongated slabs and same-index second elongated slabs comprise opposite states, wherein the transparent display unit comprises three or more third elongated slabs, wherein a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basehore (9,361,851), Han (2014/0085913), Kuhlman (2012/0019434), Noh (2011/0292487), Liu (2007/0131949), and Tonar (6,356,376) disclose relevant displays, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872